DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 23 March 2022 is acknowledged.

Claim Interpretation
Claim(s) 1-10 and 21-30 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Oshima (US 2004/0041937 A1).[claim 27]
Regarding claim 27, Oshima discloses an image capture device (Figures 1-5, SLR camera; Paragraph 0024) comprising: a rear housing (Figures 3-5, Item 7); a chassis connected to the rear housing so as to form an internal compartment accommodating electronic components of the image capture device (Figures 1 and 3, Items 3 and 9; Paragraphs 0028, 0033), the chassis including a lateral portion extending towards the rear housing (Figures 2-4, Item 1; Paragraph 0024, 0048-0050; chassis 1 comprising upright portion, i.e. vertical portion containing apertures 1a, 1i and 1j and lateral portion, i.e. bent portion on bottom side of chassis containing holes 1b; note that the chassis and rear housing form an internal compartment accommodating the electronic components as shown in Figure 3); and a mount coupled to the lateral portion (Figures 1 and 2, Item 10; Paragraph 0035-0037) and configured for connection to a support device such that the image capture device is removably connectable to the support device via the mount (Paragraph 0037; tripod socket for connection to a tripod).[claim 29]
Regarding claim 29, Oshima discloses the image capture device of claim 27, wherein the rear housing defines a receptacle configured to receive the mount (Figures 4 and 5; note that rear housing 7 cooperates with from housing 6 to define a receptacle on lower portion of the camera to receive the mount 10).[claim 30]
Regarding claim 30, Oshima discloses the image capture device of claim 27, wherein the rear housing is formed from a non-metallic material (Paragraphs 0051-0052; resin material such as polycarbonate, ABS or the like) and the chassis is formed from a metallic material such that the chassis supports thermal conduction (Paragraphs 0024-0026; metal such as aluminum, iron, stainless steel, magnesium, titanium or the like; note that such materials would inherently support thermal conduction to some degree as claimed).

Allowable Subject Matter
Claims 1-10 and 21-26 are allowed.
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.[claims 1-10, 21-26 and 28]
Regarding claims 1-10, 21-26 and 28, while the prior art teaches similar systems, the prior art does not teach the particular requirements of claims 1-10.  
For example, Oshima discloses an image capture device comprising electronic components (Figures 1 and 3, Items 3 and 9); a body the defines an internal compartment (Figures 3-5) comprising a rear housing (Figures 3-5, Item 7) and a chassis (Figures 2-4, Item 1), wherein the rear housing and chassis are coupled to each other to cooperatively form an internal compartment (Figure 3).  However, Oshima does not disclose a lateral portion of the chassis being positioned outside of and below the internal compartment as required by claims 1-10, 21-26 and 28.  Instead, the lateral portion of the chassis of Oshima is positioned within the compartment as shown in the figures.  
Oshima additionally discloses a linking member 5 (Figure 2) which is connected to the chassis (Figure 4).  However, even if this linking member were to be read as the “lateral portion” of the chassis, Oshima would still not read on claims 1-10 since the linking portion is not positioned “outside of and below” the internal compartment formed by the body of Oshima.  Instead, the linking portion appears to form a lower end of the compartment and thus would not properly be considered “outside of and below” the compartment by one of ordinary skill in the art.  
Similarly, this linking member does not extend “rearwardly towards the rear housing and into the aperture such that the lateral portion is positioned vertically below the internal compartment” as required in claims 21-26 and does not extend “into the rear housing such that the lateral portion is positioned vertically below the internal compartment” as required in claim 28.  
Thus while Oshima discloses a similar arrangement, Oshima does not disclose the particular requirements of claims 1-10, 21-16 and 28.
The prior art teaches additional systems which share some features in common with Oshima and the claims, see references cited below, but like Oshima do not teach the particular requirements of claims 1-10, 21-26 and 28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following shows additional prior art systems utilizing a chassis in an image capture device:
	Owaki				US 2019/0174623 A1
Doshin				US 2016/0072992 A1
Yamada 			US 2013/0021522 A1
	Yamamoto			US 2012/0155037 A1
	Sotsu				US 2011/0273859 A1
	Lee				US 7,466,360 B2
	Doui				US 2007/0046854 A1
	Lyon et al.			US 2006/0055820 A1
	Ariga				US 2004/0212727 A1
	Rebikoff			US 4,295,721
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Timothy J Henn/Primary Examiner, Art Unit 2698